ORDER

PER CURIAM.
AND NOW, this 2nd day of August, 2007, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by Petitioner, is:
By holding that a nurse is competent to render an opinion that a breach of the standard of care caused plaintiffs medical condition, did the Superior Court render a decision in direct conflict with Flanagan v. Labe, 547 Pa. 254, 690 A.2d 188 (1997), in which this Court held that a nurse is incompetent to render an opinion on causation in a medical malpractice action because it calls for a medical diagnosis which a nurse is statutorily prohibited from rendering?